DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 7/27/21 has been entered.
The amendment has overcome the 102 rejections of claim 1 and dependents based on Campanella. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-6, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella US Patent Application Publication 2017/0218731 in view of Patel US Patent Application Publication 2018/0209248.
Campanella1 describes a control system for controlling extraction of landfill gas via a system including well piping for coupling a plurality of wells to an aggregate output (fig 1).
Campanella also describes the set of controllers (“in-situ control mechanism” 606--¶0138) each of the set of controllers configured to control a respective one of a plurality of valves 206 disposed in well piping 208.
Campanella also describes a multi-well controller (602 and/or 605) which obtains measurements (including measured energy content of the gas—fig 13 #1306) from the landfill sensors; determines whether the measurements are different from a target; and in response to the determining that the measurement is different form a target: transmitting control adjustment to two or more controllers to cause the controllers to control two or more of the valves by changing degrees to which the valves are open (e.g. fig 13 at 1310/1312).
Campanella differs from the claimed invention in that Campanella does not obtain from one or more sensors coupled to the aggregate output a measure of aggregate gas energy, and using that aggregate measurement in the determining steps.


 Patel further describes  field level and well level controls that perform a process of obtaining a measure of gas (i.e. field-level measurement block 420 in figure 4) collected form at least two wells: thus suggesting obtaining at an aggregate gas output an aggregate measure of first gas.
Patel further teaches (¶0032, 0035, 0036) that using field-level measurements (i.e. aggregate gas measurements) to determine whether to adjust individual well production (i.e. adjust flow rate from a first well) improves overall efficiency for the field when a large number of wells are in place.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the controller obtain from one or more sensors coupled to the aggregate output a measure of aggregate gas energy and to have used that aggregate measurement in the determining steps—in order to improve overall efficiency for the field.
With regards to claim 3—Campanella shows power plant (fig 1). It would have been obvious to one of ordinary skill at the time of filing or invention to have obtained the aggregate measurement at the powerplant, since one of ordinary skill in the art would recognize that the powerplant represents an aggregate output.
With regards to claim 4: Campanella lacks PID control.  Patel (¶0019) describes the use of PID controllers to control valves in a gas flow system.  One of ordinary skill in the art would understand that PID controllers are useful when controlling a system to achieve a target, and it would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the PID as claimed.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella in view of Patel as applied to claim 1 above, and further in view of Morrow US Patent Number 8,840,708.
Campanella lacks the processing plant.
Morrow describes a processing plant for treating landfill gas to , inter alia, purify the gas. It would have been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the processing plant as claimed, in order to purify the gas.
Claim  29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella in view of Patel as applied to claim 1 above, and further in view of US Patent Application Publication 2016/0247183 .
Campanella describes analyzing the gas using a sensor “of any suitable 
type  “, but lacks the chromatograph per se. Foody describes chromatograph for analyzing landfill gas. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Campanella to have the chromatograph, since such devices are known to be suitable to analyze landfill gas.

Claim 8, 10-12, 21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campanella US Patent Application Publication 2017/0218731 in view of Patel US Patent Application Publication 2018/0209248.
mpanella describes a method for controlling extraction of landfill gas via an extraction system comprising well piping (fig 1); a set of controllers (“in-situ control mechanism” 606--¶0138 ) configured to control respective ones of a plurality of valves 206; and multi-well controller ( 602 and/or 605).
Campanella also describes obtaining a measured energy content of landfill gas, determining whether the energy content is within a target range, and in response to the determining: transmitting with the multi well controller a control adjustment (fig 13) and in response to receiving the control adjustment, changing flow rates of landfill gas by changing degrees to which the valves are open ( fig 13 at 1310/1312)
Campanella differs from the claimed invention in that Campanella does not obtain from one or more sensors coupled to the aggregate output a measure of aggregate gas energy, and using that aggregate measurement in the determining steps.

Patel describes a well control system for control of extraction of gas.
 Patel further describes  field level and well level controls that perform a process of obtaining a measure of gas (i.e. field-level measurement block 420 in figure 4) collected form at least two wells: thus suggesting obtaining at an aggregate gas output an aggregate measure of first gas.
Patel further teaches (¶0032, 0035, 0036) that using field-level measurements (i.e. aggregate gas measurements) to determine whether to adjust individual well production (i.e. adjust flow rate from a first well) improves overall efficiency for the field when a large number of wells are in place.

Regarding claim 11-12: Patel (fig 4 @440) describes identifying a subset of wells (“one or more…individual well”) and adjusting flow rates. It would have been obvious to one of ordinary skill at the time of filing or invention to have further modified Campanella to have the identifying a subset of wells as part of implementing the “field-level” management suggested by Patel.
Regarding independent claim 21:
Campanella describes a method of controlling extraction of landfill gas via an extraction system comprising well piping 108 for coupling to an aggregate output 110 ; the method comprising obtaining a measured energy content of landfill gas (fig 13 @1302) determining whether the measured energy is different from  a target (fig 13) and in response to determining controlling a plurality of valves (1310,1312).
The Campanella process differs from the claimed process in that Campanella does not obtain the energy content at the aggregate gas output.
Patel describes a similar process of controlling extraction of gas including obtaining measurements from an aggregate output (“field-level” measurements—see, e.g. fig 4 @ 420) and controlling one or more production wells (460) based on aggregate measurements. Patel describes (¶0035) that using aggregate (i.e. “field-level”) measurements allow for coordination of multiple wells without complexity of dealing with 
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified the Campanella process to have included obtaining measurements form the aggregate output as claimed.

Response to Arguments
Applicant’s arguments with respect to the 102 rejections based on Campanella have been fully considered and are persuasive.   
Applicant's further arguments filed 7/27/21 have been fully considered but they are not persuasive.
Applicant’s summary of Patel (pages 11 and 12 of remarks 7/27/21) is not inaccurate. Examiner maintains however that Patel describes using field-level measurements to control well-level adjustments.
Applicant’s arguments that Campanella lacks the aggregate level measurements are not persuasive because Patel provides suggestion to modify Campanella to use aggregate level measurement.
Applicant’s arguments that the proposed modification would operate by changing flow rates of individual valves “only in response to local measurements of energy content” are not persuasive. 
Examiner agrees that Patel teaches influencing or adjusting well-level targets based on a determination of field level measurements.  The field-level controller of Patel makes an aggregate measurement, and based on that measurement transmits data to well-level controllers. Patel 
Applicant’s language “control adjustment” does not preclude local-level control based on a local target. In the Patel disclosure, it is clear that field-level measurements are used to change well-level flow by changing well-level targets.
Applicant’s arguments ( page 14) that “The proposed combination would not change flow rates in response to a determination made with respect to a measured aggregate characteristic of landfill gas obtained at an aggregate gas output.” are not persuasive. Examiner maintains the opposite: why would Patel describe sending new well-level targets to the well-level controllers if not to change flow rates? The fact that the individual changes are further determined at a local level based on local measurements does not change the fact that flow rates would change.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes the two common inventors and overlapping disclosure shared between Campanella and the instant application.